DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The examiner acknowledges the amendments to the specifications regarding the objection to the drawings, the objection to the drawings has been withdrawn.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.Claim 1, 10 & 22 are rejected under 35 U.S.C. 101 because 
The claimed invention is directed to an abstract idea. The claim(s) recite(s) a series of mental processes (identifying a first region, generating a model, generating instructions). This judicial exception is not integrated into a practical application because the series of steps instructing how to generating one or more thermal supports for an object, is a fundamental abstract idea and thus grouped a mental process. Wherein the additional recitation of “a “processor” and the “additive fabrication device” are considered generic 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

A.) Claim(s) 1, 3, 5-6, 8 & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. (US-2018/0,111,334, hereinafter Gold) and in further view of Hitoshi Murano (US-2018/0,169,757, hereinafter Murano)Regarding Claim 1, A method of generating one or more thermal supports for an object, the one or more thermal supports and the object to both be fabricated via an additive fabrication device configured to form solid objects by selectively consolidating regions of powder in a plurality of layers, the method comprising: 
identifying, based on a three-dimensional model of the object, at least a first region of the object to which thermal support is to be provided in order to reduce temperature differentials between adjacent layers of the plurality of layers; 
generating a three-dimensional model of a first, thermal support structure for the first region of the object, the first thermal support structure being positioned under the first region, not in mechanical contact, with the first region, and 
 having a tapered shape wherein the first thermal support structure has a cross-sectional area proximate to the first region that is larger than a cross-sectional area of the first thermal support structure distal to the first region; and 
generating, using at least one processor, instructions that, when executed by the additive fabrication device, cause the additive fabrication device to fabricate the object and the first thermal support structure.

& d.) ([0005]) teaches that the three dimensional model is generated using a computer aided design (CAD) program. The computer analyzes the model and proposes a tool path for each object within the model. The operator may define or adjust various parameters of the scan pattern such as power, speed, and spacing, but generally does not program the tool path directly. ([0029]) teaching that by adapting the thermal dissipation support 310 to the object 200 based on a thermal model of the object 200 including the layers immediately preceding a current build layer, the total mass of the thermal dissipation support 310 may be reduced in order to save resources such as build time, unfused powder, and energyIt should be noted that the thermal supports implemented such that they reduce temperature differentials between adjacent layers of the plurality of layers is understood to be an intended use. However, ([0022]) teaches that without the thermal dissipation support 210, the narrow middle portion 204 is surrounded by unfused powder, which tends to thermally insulate the narrow middle portion 204. For example, at a layer 208, newly melted material may be unable to dissipate heat at a sufficient rate. The excess heat may lead to thermal gradients sufficient to cause warping or other deformations of the narrow middle portion 204. A threshold temperature gradient for a material (e.g., the powder) defines a temperature gradient above which deformations are likely. 
([0025]) teaches that the facing surfaces of the object 200 and the thermal dissipation support 210 may have similar curvature to keep a consistent separation between the 200 and the thermal dissipation support 210. The separation distance may be varied to adjust a thermal dissipation rate of the object. Highlighting, (Fig. 2) depicts an object 200 and its thermal supports 210, wherein the two are not found to be in mechanical contact with each other, and the thermal support is positioned under a portion of the object printed.
([0025]) teaches that It should be appreciated that the shape of the thermal dissipation support 210 may vary. ([0025]) teaches that the facing surfaces of the object 200 and the thermal dissipation support 210 may have similar curvature to keep a consistent separation between the object 200 and the thermal dissipation support 210. The separation distance may be varied to adjust a thermal dissipation rate of the object. As such the change of shape case law may be implemented regarding the shape of the thermal support implemented.
([0005]) teaches that the apparatus 100 is controlled by a computer executing a control program. For example, the apparatus 100 includes a processor (e.g., a microprocessor) executing firmware, an operating system, or other software that provides an interface between the apparatus 100 and an operator. Furthermore, ([0005]) teaches that the computer analyzes the model and proposes a tool path for each object within the model. The operator may define or adjust various parameters of the scan pattern such as power, speed, and spacing, but generally does not program the tool path directly.
Regarding claim 1, Gold is silent on the following limitation(s)
(c)’s tapered shape

([0047]) teaches that as illustrated in FIG. 3, a support portion having a structure of a combination of a high-density support portion 31 and a low-density support portion 32 is used. The high-density support portion 31 has a density higher than the density of the low-density support portion 32 and equal to or lower than the density of the three-dimensionally shaped object. ([0049]) teaches that the high-density support portion 31 has a strength sufficient as a base for forming the shaped portion 30 by sintering, and has a function of dissipating heat to the plate. ([0051]) teaches that as shown in the side view of FIG. 3, the high-density support portion 31 is formed to include plural pyramid-shaped structures so as to be in contact with the shaped portion 30 at the apices of the pyramid-shaped structures. ([0064]) Expanding on the shape by noting that although the high-density support portion including plural pyramid-shaped structures and the low-density support portion are used in combination in the first exemplary embodiment, shapes such as conical shapes, polygonal pyramid shapes, and wedge shapes extending in a one-dimensional direction may be also employed as long as the high-density support portion has triangular sectional shape.Noting that the simple substitution of one known element for another to obtain predictable results, allows for case law related to KSR to be implemented. Consequently, citing the case law for KSR "A person of ordinary skill has good reason to pursue the KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and system for providing in layer thermal support in an additive manufacturing process, wherein a thermal support is found underneath at least one overhanging feature of the fabricated component of Gold, by utilizing a pyramidal shape for a thermal support, as taught by Murao. Highlighting, implementation of a pyramidal shape thermal support would amount to nothing more than a use of a known shape, implemented for its intended use as a support, in a known environment, to accomplish entirely expected result, as suggested by Murao. Highlighting, that KSR case law provides further motivation for the combination. 
	
Regarding Claim 3 & 11, Gold is silent on the following:
Wherein the first thermal support structure has an inverted rectangular pyramid shape, an inverted triangular pyramid shape, an inverted cone shape, or an inverted hemisphere shape
Wherein the first thermal support structure has an inverted rectangular pyramid shape, an inverted triangular pyramid shape, an inverted cone shape, or an inverted hemisphere shape
210 may vary, ([0025]).  As such the case law related to change of shape may be implemented regarding the thermal support. 
Regarding Claim 3 & 11, in analogous art as applied above for claim 1, Murao gives details regarding an optimal shape to utilize for a heat sinks, and in this regard Murao teaches the following:
([0047]) teaches that as illustrated in FIG. 3, a support portion having a structure of a combination of a high-density support portion 31 and a low-density support portion 32 is used. The high-density support portion 31 has a density higher than the density of the low-density support portion 32 and equal to or lower than the density of the three-dimensionally shaped object. ([0049]) teaches that the high-density support portion 31 has a strength sufficient as a base for forming the shaped portion 30 by sintering, and has a function of dissipating heat to the plate. ([0051]) teaches that as shown in the side view of FIG. 3, the high-density support portion 31 is formed to include plural pyramid-shaped structures so as to be in contact with the shaped portion 30 at the apices of the pyramid-shaped structures. ([0064]) Expanding on the shape by noting that although the high-density support portion including plural pyramid-shaped structures and the low-density support portion are used in combination in the first exemplary embodiment, shapes such as conical shapes, polygonal pyramid shapes, and wedge shapes extending in a one-dimensional direction may be also employed as long as the high-density support portion has triangular sectional shape.KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
Regarding claim 5,
Wherein identifying the first region of the object comprises identifying that the first region of the object comprises at least one overhanging portion
Gold teaches the following:
([0012]) teaches that (Fig. 2) illustrates a vertical cross-sectional view of an example object and a thermal dissipation support according to an aspect of the present disclosure. Highlighting that the object comprises at least one overhanging portion.
Regarding Claim 6,
Further comprising executing the instructions by the additive fabrication device, thereby fabricating the object and the first thermal support structure


([0004]) describes the building process, wherein a laser 120 may be controlled by a computer system including a processor and a memory. The computer system may determine a scan pattern for each layer and control laser 120 to irradiate the powder material according to the scan pattern and the process is repeated until the part 122 is completely built up from the melted/sintered powder material. ([0005]) teaches that the three dimensional model is generated using a computer aided design (CAD) program. The computer analyzes the model and proposes a tool path for each object within the model. The operator may define or adjust various parameters of the scan pattern such as power, speed, and spacing, but generally does not program the tool path directly. ([0027]) teaches that a thermal model may be used to determine the need for the thermal dissipation support 210 and the dimensions thereof based on a three-dimensional computer model (e.g., a computer aided design (CAD) model) of the object 200
Regarding Claim 8,
Wherein the instructions, when executed by the additive fabrication device, cause the additive fabrication device to fabricate the first thermal support structure by providing sufficient energy to the powder to consolidate a three-dimensional region according to the first thermal support structure
Gold teaches the following:
([0004]) describes the building process, wherein a laser 120 may be controlled by a computer system including a processor and a memory. The computer system may 120 to irradiate the powder material according to the scan pattern and the process is repeated until the part 122 is completely built up from the melted/sintered powder material. ([0005]) teaches that the three dimensional model is generated using a computer aided design (CAD) program. The computer analyzes the model and proposes a tool path for each object within the model. The operator may define or adjust various parameters of the scan pattern such as power, speed, and spacing, but generally does not program the tool path directly. ([0027]) teaches that a thermal model may be used to determine the need for the thermal dissipation support 210 and the dimensions thereof based on a three-dimensional computer model (e.g., a computer aided design (CAD) model) of the object 200.
Regarding claim 10, At least one computer readable medium comprising processor- executable instructions that, when executed, cause at least one processor to perform a method of generating one or more thermal supports for an object, the one or more thermal supports and the object to be fabricated via an additive fabrication device configured to form solid objects by selectively consolidating regions of powder in a plurality of layers, the method comprising:
identifying, based on a three-dimensional model of the object, at least a first region of the object to which thermal support is to be provided in order to reduce temperature differentials between adjacent layers of the plurality of layers
generating, using the at least one processor, a three-dimensional model of a first thermal support structure for the first region of the object, the first thermal support structure being positioned under the first region, whilst not in mechanical contact with the first region, and 
having a tapered shape wherein the first thermal support structure has a cross-sectional area proximate to the first region that is larger than a cross-sectional area of the first thermal support structure distal to the first region; and 
generating, using the at least one processor, fabrication instructions that, when executed by the additive fabrication device, cause the additive fabrication device to fabricate the object and the first thermal support structure
Gold teaches the following:
& d.) ([0005]) teaches that the three dimensional model is generated using a computer aided design (CAD) program. The computer analyzes the model and proposes a tool path for each object within the model. The operator may define or adjust various parameters of the scan pattern such as power, speed, and spacing, but generally does not program the tool path directly. ([0029]) teaching that by adapting the thermal dissipation support 310 to the object 200 based on a thermal model of the object 200 including the layers immediately preceding a current build layer, the total mass of the thermal dissipation support 310 may be reduced in order to save resources such as build time, unfused powder, and energyIt should be noted that the thermal supports implemented such that they reduce temperature differentials between adjacent layers of the plurality of layers is 210, the narrow middle portion 204 is surrounded by unfused powder, which tends to thermally insulate the narrow middle portion 204. For example, at a layer 208, newly melted material may be unable to dissipate heat at a sufficient rate. The excess heat may lead to thermal gradients sufficient to cause warping or other deformations of the narrow middle portion 204. A threshold temperature gradient for a material (e.g., the powder) defines a temperature gradient above which deformations are likely. 
([0025]) teaches that the facing surfaces of the object 200 and the thermal dissipation support 210 may have similar curvature to keep a consistent separation between the object 200 and the thermal dissipation support 210. The separation distance may be varied to adjust a thermal dissipation rate of the object. Highlighting, (Fig. 2) depicts an object 200 and its thermal supports 210, wherein the two are not found to be in mechanical contact with each other, and the thermal support is positioned under a portion of the object printed.
([0025]) teaches that It should be appreciated that the shape of the thermal dissipation support 210 may vary. ([0025]) teaches that the facing surfaces of the object 200 and the thermal dissipation support 210 may have similar curvature to keep a consistent separation between the object 200 and the thermal dissipation support 210
([0005]) teaches that the apparatus 100 is controlled by a computer executing a control program. For example, the apparatus 100 includes a processor (e.g., a microprocessor) executing firmware, an operating system, or other software that provides an interface between the apparatus 100 and an operator. Furthermore, ([0005]) teaches that the computer analyzes the model and proposes a tool path for each object within the model. The operator may define or adjust various parameters of the scan pattern such as power, speed, and spacing, but generally does not program the tool path directly.
Regarding claim 10, Gold is silent on the following limitation(s)
(c)’s tapered shape
Regarding Claim 10, in analogous art for 3D printing objects via laser sintering of deposited powder that implement a support system that allows for the transfer of heat, Murao gives details regarding an optimal shape to utilize for a heat sinks, and in this regard Murao teaches the following:
([0047]) teaches that as illustrated in FIG. 3, a support portion having a structure of a combination of a high-density support portion 31 and a low-density support portion 32 is used. The high-density support portion 31 has a density higher than the density of the low-density support portion 32 and equal to or lower than the density of the three-dimensionally shaped object. ([0049]) teaches that the high-density support portion 31 has a strength sufficient as a base for forming the shaped portion 30 by sintering, and has a function of dissipating heat to the plate. ([0051]) teaches that as 31 is formed to include plural pyramid-shaped structures so as to be in contact with the shaped portion 30 at the apices of the pyramid-shaped structures. ([0064]) Expanding on the shape by noting that although the high-density support portion including plural pyramid-shaped structures and the low-density support portion are used in combination in the first exemplary embodiment, shapes such as conical shapes, polygonal pyramid shapes, and wedge shapes extending in a one-dimensional direction may be also employed as long as the high-density support portion has triangular sectional shape.Noting that the simple substitution of one known element for another to obtain predictable results, allows for case law related to KSR to be implemented. Consequently, citing the case law for KSR "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and system for providing in layer thermal support in an additive manufacturing process, wherein a thermal support is found underneath at least one overhanging feature of the fabricated component of Gold, by utilizing a pyramidal shape for a thermal support, as taught by Murao. Highlighting, implementation of a pyramidal shape thermal support would amount to nothing more than a use of a known shape, implemented for its intended use as a support, in a known environment, to accomplish entirely 
Regarding Claim 12,
Wherein generating the first, thermal support structure is based at least in part on a thermal load expected to be produced by fabrication of the first region
Gold teaches the following:
([0027]) teaches that a thermal model may be used to determine the need for the thermal dissipation support 210 and the dimensions thereof based on a three-dimensional computer model (e.g., a computer aided design (CAD) model) of the object 200.
B.) Claim(s) 7 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gold in view of Murano and in further view of Martin Sabin (US-6,865,906, hereinafter Sabin)
Regarding Claim 7 & 13, Gold/Murano are silent on the following:
Wherein generating the three-dimensional model of the first thermal support structure is based at least in part on a heat capacity of the powder from which the additive fabrication device is configured to fabricate parts
Wherein generating the three-dimensional model of the first thermal support structure is based at least in part on a heat capacity of the powder from which the additive fabrication device is configured to fabricate parts.

(Col. 9, lines 28-31) discloses generating the first thermal support/heat sink structure is based at least in part on a heat capacity of a material, wherein the heat-removing material may be one of three types ... a material that has a heat capacity greater than the sorbent. (Col. 10, lines 13-17) teaches that the materials that have a heat capacity greater than that of the sorbent are used to simply provide a thermal mass that is in thermal contact with the sorbent that does not impact the total amount of heat in the system, but does reduce the temperature differential between the material being cooled and the sorber.
 	Sabin further suggests that the benefit of using a heat synch (thermal support) wherein consideration is given to the thermal support's materials heat capacity provides a means for utilizing a sorbent that does not impact the total amount of heat in the system, but does reduce the temperature differential between the material being cooled and the sorber (Col. 10, lines 13-17). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and system for providing in layer thermal support in an additive manufacturing process, wherein a thermal support is found underneath at least one overhanging feature of the fabricated component of Gold/Murano, by utilizing a heat synch (thermal support) wherein consideration is given to the thermal support's C.) Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gold in view of Murano as applied above to claims 1, and in further view of Paul et al. (Process Energy Analysis and Optimization in Selective Laser Sintering, 2012, hereinafter Paul).
Regarding Claim 9,
Wherein the instructions, when executed by the additive fabrication device, cause the additive fabrication device to fabricate the first thermal support structure by providing energy to a first region of powder according to the first thermal support structure, wherein said energy heats but does not consolidate the powder in the first region of powder.
It should be noted that Gold teaches building the object comprises successive melting/sintering of the powder by the laser 120. The process is repeated until the part 122 is completely built up from the melted/sintered powder material. The laser 120 may be controlled by a computer system including a processor and a memory. The computer system may determine a scan pattern for each layer and control laser 120 to irradiate the powder material according to the scan pattern. After fabrication of the part 122 is complete, various post-processing procedures may be applied to the part 122. Post processing procedures include removal of excess powder by, for example, blowing or vacuuming. Other post processing procedures include a stress relief 122, ([0004]). Additionally, ([0005]) teaches that the operator may define or adjust various parameters of the scan pattern such as power, speed, and spacing, but generally does not program the tool path directly. As such, it is understood that the laser power can be adjusted such that amount of power  impacting the powder is augmented, coupled with post thermal processing to finish the part may well indicate that the that the powders have not been fully consolidated yetRegarding Claim 9, in analogous art for additive manufacturing that implements a laser for sintering, Paul (which was previously cited and already on the record) suggests details regarding optimizing the total area of sintering implementing during exposure to the laser, and in this regard Paul teaches the following:
(Pg. 430, ¶2) teaches that the energy formulation is developed as a function of the total area of sintering (TAS) which is the actual surface area of the powder sintered by the laser. (Pg. 430, ¶3) teaches that Section 5 develops an optimization for calculating the optimal SLS process parameters which results in the use of minimum laser energy. Highlighting, (Pg. 433, ¶1) teaches that Fig. 9 shows the actual sintering area for any arbitrary slice i of the part. The dotted line represents the contours of the ith slice Si, and the projection of the (i + l)th slice contour Si+1, while the solid line in the figure corresponds to their convex hull. Substituting Eq. (7) in Eq. (4), the total laser energy for creating the part can be written as given in Eq. (8). (Pg. 433, ¶2) Therefore, Eq. (8) relates the TAS with the laser energy required to manufacture a part in the SLS process. 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and system for providing thermal support in an additive manufacturing process, wherein a thermal support is found underneath at least one overhanging feature of the fabricated component of Doherty/Lindstedt, by utilizing an optimized total area of sintering, as taught by Paul. Highlighting, implementation of an optimized total area of sintering allows for impacting the laser energy implemented during the laser sintering phase
D.) Claim(s) 22-23 & 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gold and in further view of Paul.
Regarding Claim 22,
A method of generating one or more thermal supports for an object, the one or more thermal supports and the object to both be fabricated via an additive fabrication device configured to form solid objects by selectively consolidating regions of powder, the method comprising: 
identifying, based on a three-dimensional model of the object, at least a first region of the object to which thermal support is to be provided; 
generating a three-dimensional model of a first thermal support structure for the first region of the object, the first thermal support structure being positioned under the first region of the object; and 
generating, using at least one processor, instructions that, when executed by the additive fabrication device, cause the additive fabrication device to: fabricate the object; and 
fabricate the first, thermal support structure by providing energy to a first, region of powder according to the first thermal support structure, wherein said energy heats but does not. consolidate the powder in the first region of powder,
Gold teaches the following:
([0005]) teaches that the three dimensional model is generated using a computer aided design (CAD) program. The computer analyzes the model and proposes a tool path for each object within the model. The operator may define or adjust various parameters of the scan pattern such as power, speed, and spacing, but generally does not program the tool path directly. ([0029]) teaching that by adapting the thermal dissipation support 310 to the object 200 based on a thermal model of the object 200 including the layers immediately preceding a current build layer, the total mass of the thermal dissipation support 310 may be reduced in order to save resources such as build time, unfused powder, and energyIt should be noted that the thermal supports implemented such that they reduce temperature differentials between adjacent layers of the plurality of layers is understood to be an intended use. However, ([0022]) teaches that without the thermal dissipation support 210, the narrow middle portion 204 is surrounded by unfused powder, which tends to thermally insulate the narrow middle portion 204. For example, at a layer 208, newly melted material may be unable to dissipate heat at a sufficient 204. A threshold temperature gradient for a material (e.g., the powder) defines a temperature gradient above which deformations are likely. 
([0025]) teaches that the facing surfaces of the object 200 and the thermal dissipation support 210 may have similar curvature to keep a consistent separation between the object 200 and the thermal dissipation support 210. The separation distance may be varied to adjust a thermal dissipation rate of the object. Highlighting, (Fig. 2) depicts an object 200 and its thermal supports 210, wherein the two are not found to be in mechanical contact with each other, and the thermal support is positioned under a portion of the object printed.
([0005]) teaches that the apparatus 100 is controlled by a computer executing a control program. For example, the apparatus 100 includes a processor (e.g., a microprocessor) executing firmware, an operating system, or other software that provides an interface between the apparatus 100 and an operator. Furthermore, ([0005]) teaches that the computer analyzes the model and proposes a tool path for each object within the model. The operator may define or adjust various parameters of the scan pattern such as power, speed, and spacing, but generally does not program the tool path directly.
Regarding claim 22, Gold is silent on the following limitation(s)
(d)

 (Pg. 430, ¶2) teaches that the energy formulation is developed as a function of the total area of sintering (TAS) which is the actual surface area of the powder sintered by the laser. (Pg. 430, ¶3) teaches that Section 5 develops an optimization for calculating the optimal SLS process parameters which results in the use of minimum laser energy. Highlighting, (Pg. 433, ¶1) teaches that Fig. 9 shows the actual sintering area for any arbitrary slice i of the part. The dotted line represents the contours of the ith slice Si, and the projection of the (i + l)th slice contour Si+1, while the solid line in the figure corresponds to their convex hull. Substituting Eq. (7) in Eq. (4), the total laser energy for creating the part can be written as given in Eq. (8). (Pg. 433, ¶2) Therefore, Eq. (8) relates the TAS with the laser energy required to manufacture a part in the SLS process. If the material and laser properties are assumed to be constant, then the laser energy is directly proportional to the TAS. Thus, if the laser energy has to be reduced, then the TAS is reduced unless the part orientation and slice thickness is be chosen such that the TAS is already at a minimum. (Section 5. Optimization Model to Calculate Minimal Laser Energy) the amount of energy supplied by the laser impacts the total area of sintering and can be optimized. Summarized, one would be motivated to optimize TAS due to its correlation and impact on the laser energy implemented. Additionally, citing the case law for result effective variables, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one 
 	Paul further suggests that the benefit of using an optimized total area of sintering is it provides a means for impacting the laser energy implemented during the laser sintering phase, (Pg. 433, ¶ 1-2)
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and system for providing thermal support in an additive manufacturing process, wherein a thermal support is found underneath at least one overhanging feature of the fabricated component of Doherty/Lindstedt, by utilizing an optimized total area of sintering, as taught by Paul. Highlighting, implementation of an optimized total area of sintering allows for impacting the laser energy implemented during the laser sintering phase
Regarding Claim 23,
Wherein the first thermal support structure is not in mechanical contact with the first region of the object
Gold teaches the following:
([0025]) teaches that the facing surfaces of the object 200 and the thermal dissipation support 210 may have similar curvature to keep a consistent separation between the object 200 and the thermal dissipation support 210. The separation distance may be varied to adjust a thermal dissipation rate of the object. Highlighting, (Fig. 2) depicts an object 200 and its thermal supports 210, wherein the two are not found to be in mechanical contact with each other, and the thermal support is positioned under a portion of the object printed.

Regarding Claim 25,
Wherein identifying the first region of the object comprises identifying that the first region of the object comprises at least one overhanging portion.
Gold teaches the following:
([0012]) teaches that (Fig. 2) illustrates a vertical cross-sectional view of an example object and a thermal dissipation support according to an aspect of the present disclosure. Highlighting that the object comprises at least one overhanging portion.

Regarding Claim 26,
Further comprising executing the instructions by the additive fabrication device, thereby fabricating the object and the first, thermal support structure
Gold teaches the following:
([0004]) describes the building process, wherein a laser 120 may be controlled by a computer system including a processor and a memory. The computer system may determine a scan pattern for each layer and control laser 120 to irradiate the powder material according to the scan pattern and the process is repeated until the part 122 is completely built up from the melted/sintered powder material. ([0005]) teaches that the three dimensional model is generated using a computer aided design (CAD) program. The computer analyzes the model and proposes a tool path for each object within the model. The operator may define or adjust various parameters of the scan pattern such as power, speed, and spacing, but generally does not program the tool path directly. ([0027]) teaches that a thermal model may be used to determine the need for the thermal dissipation support 210 and the dimensions thereof based on a three-dimensional computer model (e.g., a computer aided design (CAD) model) of the object 200
E.) Claim(s) 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gold and Paul as applied to claims 22and further in view of Murano.Regarding Claim 24,
Wherein the first thermal support structure has a tapered shape wherein the first thermal support structure has a cross-sectional area proximate to the first region of the object that is larger than a cross-sectional area of the first thermal support structure distal to the first region of the object
Regarding Claim 24, in analogous art for 3D printing objects via laser sintering of deposited powder that implement a support system that allows for the transfer of heat, Murao gives details regarding an optimal shape to utilize for a heat sinks, and in this regard Murao teaches the following:
([0047]) teaches that as illustrated in FIG. 3, a support portion having a structure of a combination of a high-density support portion 31 and a low-density support portion 32 is used. The high-density support portion 31 has a density higher than the density of the low-density support portion 32 and equal to or lower than the density of the three-dimensionally shaped object. ([0049]) teaches that the high-density support portion 31 has a strength sufficient as a base for forming the shaped portion 30 by sintering, and has a function of dissipating heat to the plate. ([0051]) teaches that as shown in the side view of FIG. 3, the high-density support portion 31 is formed to include plural pyramid-shaped structures so as to be in contact with the shaped portion 30 at the apices of the pyramid-shaped structures. ([0064]) Expanding on the shape by noting that although the high-density support portion including plural pyramid-shaped structures and the low-density support portion are used in combination in the first exemplary embodiment, shapes such as conical shapes, polygonal pyramid KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and system for providing in layer thermal support in an additive manufacturing process, wherein a thermal support is found underneath at least one overhanging feature of the fabricated component of Gold, by utilizing a pyramidal shape for a thermal support, as taught by Murao. Highlighting, implementation of a pyramidal shape thermal support would amount to nothing more than a use of a known shape, implemented for its intended use as a support, in a known environment, to accomplish entirely expected result, as suggested by Murao. Highlighting, that KSR case law provides further motivation for the combination.
F.) Claim(s) 27, is rejected under 35 U.S.C. 103 as being unpatentable over 103 as being unpatentable over Gold in view of Paul, as applied to 22 and in further view of Sabin.
Regarding Claim 27,
Wherein generating the three-dimensional model of the first thermal support structure is based at least in part on a heat capacity of the powder from which the additive fabrication device is configured to fabricate parts
Regarding Claim 27, in analogous art for the preparation of heat sync materials that are placed in thermal contact with a system in which underinsured heat is removed from, Sabin suggests details to consider when selecting heat sync materials for removing heat from a main system or body, and in this regard Sabin teaches the following: 
(Col. 9, lines 28-31) discloses generating the first thermal support/heat sink structure is based at least in part on a heat capacity of a material, wherein the heat-removing material may be one of three types ... a material that has a heat capacity greater than the sorbent. (Col. 10, lines 13-17) teaches that the materials that have a heat capacity greater than that of the sorbent are used to simply provide a thermal mass that is in thermal contact with the sorbent that does not impact the total amount of heat in the system, but does reduce the temperature differential between the material being cooled and the sorber.
 	Sabin further suggests that the benefit of using a heat synch (thermal support) wherein consideration is given to the thermal support's materials heat capacity provides a means for utilizing a sorbent that does not impact the total amount of heat in the system, but does reduce the temperature differential between the material being cooled and the sorber (Col. 10, lines 13-17). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and system for providing in 
G.) Claim(s) 28, is rejected under 35 U.S.C. 103 as being unpatentable over 103 as being unpatentable over Gold in view of Murano as applied to claim 1 and further view of Buller et al. (US- 2015/0,367,415, hereinafter Buller).Regarding Claim 28,
Wherein the instructions, when executed by the additive fabrication device, cause the additive fabrication device to fabricate the object and the first thermal support structure such that at least one layer of powder beneath the first thermal structure is unconsolidated
Gold teaches the following:
([0025]) teaches that the shape of the thermal dissipation support 210 may be adapted to accommodate a particular object 200 and/or other objects within a build. For example, the leg 214 may be located anywhere that the object 200 does not contact the build plate 114. The size and shape of the leg 214 may be adjusted to control thermal dissipation into the build plate 114. ([0037]) teaches that for each of thermal 410, 512, 618, there may be a gap between the thermal structures and the respective object 400, 500, 600 so that the thermal structures do not contact the object. The gap may be filled with a thin portion of unmelted powder. Noting, the position of the gap may be translated with aid of the case law for the rearrangement of parts.As such, in a case where a build design required the use of the entire building platform, the thermal supports would be built and supported by a level of unconsolidated powder. 
Regarding claim 28, Gold/Murano is silent on the following:
at least one layer of powder beneath the first thermal structure is unconsolidated
It should be noted that Gold teaches that For each of thermal structures 410, 512, 618, there may be a gap between the thermal structures and the respective object 400, 500, 600 so that the thermal structures do not contact the object. The gap may be filled with a thin portion of unmelted powder, ([0037]). As such, the position of the gap may be translated with the implementation of the case law for the rearrangement of parts.
Regarding Claim 28, in analogous art for 3D printing objects via laser sintering of deposited powder that implement a heat sink to transfer heat away from the powder bed, Buller gives details regarding using unconsolidated powder as a supporting mechanism, and in this regard Buller teaches the following:
([0260]) teaches that a thermal control unit (e.g., a cooling member such as a heat sink or a cooling plate, a heating plate, or a thermostat) can be provided inside of the region where the 3D object is formed or adjacent to the region where the 3D object is formed. ([0256]) teaches that the cooling member can be a cooled powder layer. The cooled powder layer can act as a heat sink. ([0354]) teaches that (Figs. 26A-D) show examples of various stages of a layering method described herein. FIG. 26A shows a powder bed 2601 in which a (bent) 3D object 2603 is suspended in the powder bed, and is protruding from the exposed (top) surface of the powder bed by a distance 2605. ([0407]) teaches that the system can further comprise a cooling member (e.g., heat sink) configured to cool, heat or stabilize the temperature of the portion of the transformed powder layer and/or at least a portion of the remainder of the powder layer. As such, implementation of a heat sink that is found with at least one layer of powder beneath that is unconsolidated is understood to be disclosed. Noting, that the unconsolidated powder layer acts as an extension of the heat sink and its functionality. Highlighting, that the use of known technique to improve similar devices (methods, or products) in the same way and/or the simple substitution of one known element for another to obtain predictable results allows for the case law related to KSR to be implemented. Consequently, citing the case law for KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 

	                                                          Conclusion
Chou et al. (US-2014/0,335,313, hereinafter Chou) Chou teaches everything that the above mentioned author Gold teaches. It may be applied in the same way Gold was above. 
Fornos (US-2020/0,324,489)- discloses a method for an additive manufacturing process, generating a first object and generating an ancillary object on top of the first object to reduce a thermal gradient of the first object during cooling , (Abstract). However, Fornos was filed after the date of the current application. 
Puigardeu Aramendia (US-2019/0,168,458) - a controller to determine a preselected area on the layer of build materials at which the delivery device is to deliver liquid droplets, to determine a distribution at which gaps are to be formed in the delivery of the liquid droplets within the preselected area, (Claim 1). Wherein the gaps between the deposited material acts as a thermal regulation, ([0044]-[0045]). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741